OFFICE     OF THE A’HORNEY     GENERAL     OF TEXAS
                             AUSTIN




fionorablsXrnert Euirm
Gounty Attorney
Bl Paso, Taraa

bar   Sir:




                                                          mmmllt with
                                                  vehiaLe aa to A,
                                                 brequ*at tP1al    ror
                                                 nt hid0140 oi BR
                                                 lo o u*fully   r o l80
                                                 a o f fo r mer
                                                              jropardn

                                        en the brmizuberm aaptior+
                                         putHi6imm yGlr l6ttmr   In


                                     l do se no t 8p p o a r to h a m
                                     8k your opinion thrnon          for
                             TM   and the oottrt.
                         6,are standing 61~80 to oaah other DLL
                        it&wa~a.nUtolkine tosath@TandD ia
                                      ii ha bo loqultted on
                      runs intrathorn,,
                     grarateU a8nul.t with a antor *ohiol*
      am ~to A, in a wbaoquent trial for ne lgrnt heulaide
      of B, 384~he suosssatully raia6 tbm p f!
                                             ea of formsr
      j6oparUy?”

     Artisl6 1, Ysatton 14 of the Taxa          0oetltution      p-da68
that8
Eon. Exnest Oulnn, page   2




          "i.0person, for the acme oitenoe, shall be
     twice put in jeoperdy of life or liberty, nor shall
     a perccn bc nealn put upon trial for the 8emb oifenae,
     after a verdict of not @lty   In a court of aompetent
     jurisdiction."
     The aamc provision.la also contained In the Ck~?eof CrMnal
Proceaure. Article 8, ~ernon's&motataa C0ae or criminal Procs-
&ire.
     There are ILOetatutes dofining the terms use4 or dealacing
the extent oi the appliaatlon of the ri&t - oaly lnaitmente
pr0daing *en all6hew jeopardy araybe phfkba.     mn.   608, 609
and I5100i ~ernonLf3Annotated Code of Crltinal Prooedurc rerb
as followr:
          Al-t*508. "The only epeolal plsao whioh oen bo
     heard iOr the aerontmt atat
          %.   That he ham been oonvicted legally, in a
     oourt of oompetent jnriu4Iiatlon,upon the 8nm
     aoousatlon, after having beon tried upon the writ8
     for ths came offense.
          "2. ‘but   he has beor l~fore hoquitted by a jury
     of the lo o wa tio apinst
                        a       him, in a ootartof oorgetent
     jurlediotion, *ether the aaquittdslwas regular or
     irxogular.*
          Art. 609.  *Every special plea shall be vertfled
     by the affidavit of the defendant."
          Art. 810. "All iaaues of fact pn8enfed   by a
     rpeolal plea ehall be tried by a jury.*
     The aourts am very liberal  in eon&ruing the constitutional
provisions, arteabi~ the rule to cases within lta N)aBon though
                       %bi.lsetatntss are to be 8trfatl.yinter-
not Wlthln It6 WOTilCIIII*
pret& aa against persons oharged with orlme, preVSionm intro-
au00a in their favor hhouiabe oonstrued llbimllyt and the same
distinction applleo to a written oon8tltutlon.. Griahum v. State,
19 'Sex,Cr. Apps. 604.
     Ur&er the aristlLl(t
                        applioation of the principle Of jW-
pa$dp, a dfatinctim 18 dxawa between jeopardy~an,nBformer
                                                                                   -- 3%

         eon. srnebt Guinn, page 8


         oonviotlon Bna aaqulttal. The former is predloated upon a
         proaeoutioo %ischarGed for valid eeueee without a verdlot the
         latter pro-rupposes end is based upon v~ralotormnderdl. Q rlsham
         v. State, auprs.
              Inasmuch ae you predloate your question upon an aoquittal
         on a ahargo of egcgarated assault with a motor vohiole, we
         pruumo that you daolro to know whether a plea or fomer ao-
         quittal dll 110 under the raote etatea.
                 In Texae ther, lo a well reoogulzed dlatincflon batwoon tb
         ploaa of former ooaviotlon aptIfaram aaquittal. The plea of
         forirw oonviotion only roqulroe that the tranrotlon, or the
         faatm oonetituting it, bo the mm.    Rzmor acquittal,on the
         other   hand,   r4quirW   not only   that   the trumaofion   bo the mm8
         but also thut the two ln&iotnuntm be rumeptible of a8 nurteln-
         able by th 8 e mo        It bar boon la fbthat
                                                    . t!d dlrtlaotloa
         is the r&%&&Otrfne           o? ouviug.   UI ref. Jw. p. 667
         Sec. BS9; Wlght V. State, 19 Per. Cr. Appe. lbtt Yiooo v. %a&,
         9 TM. Or. Apia. 386.
                Before an aoeueed oan lntmposa the bofenso of formor ao-
         quit@&, the formr trial iaunt have bem upon the eamm &dontioal
         orialibnl mot for whfoh the State fs a&ala aeoklaa to proaeontr,
         hlr. tie oritr mu8t.b the meme in both oam8 though the
         $kadtnga    &iSfer insimatorial oireumtu&ou.     'fhocame offacre
         muu     the.laontisal arimbml lo t or oriealon; not the eu
         o tr ~nw lo nemlne, or one ei the nme nature.    18 'pex.Jur.p.
         6S4, Sea. 887. ~lllisuw f. at&e, 188 8. W‘ 4%
                Uhoro, aa uabr tho iWOe here mabsdtML, more then one
         perua    im killed or lnjored "at the euae tima,’  a dlftlouit
         qumtion    often        a8 to whdil%~~ the person re8pon@lblo for
         ouoh lnjurirr       or 8eath8 ooma%ttmI oarrottemo or 8steral
         oiieneaa within     o.rule rolatlng to (LoablejeepaMy.
               When two OS more wrongful aOt8 ECO eoglaittedby thm de-
         fendant,  ao several ahots OF bLowe,~even though oloeoly oon-
         neototlin point of tilPs,ii they are dfreatod at tifiorent
         pur:sonscvabresult  la the iajw    or death of suoh par~one, there
         10 apparent1 no Quwtloa but that,the oifenoee are dletinot
         and an aoqult tal cst the murdeP of @.r luaul8 upon oao perma
         is not a bar to a proreautbon:for the mudor of ar auault     upon
         aukother.  The oaee8 gene~al~,~~lauL1Mlng thoeo in 'kxaa, are




    ..
/
Hon. krne8t Ouinn, page 4


in aooord on this golnt.  8 Rulirig Case iaw p. 161, sec. 139;
~upistine.v. i,tate,('for.Ci..Appo.) 82 s. Vi.77~ Skslton v.
date, (Tex. Cr. Lap.) 10 L. g*. (2%) 664.
       In the letter    case tte ecoueed, with a siqle barreled
ohotgun, fired at two mn pnseing Us house and they both feli,
one mortally wounded, acd) on the other running away, the so-
cueed raloabed his gun and shot him again. 'Ihocourt say8
that thora warn two scrparoteand &ittnot a88aults on the se-
oond mani anb that in::noevent would the aoquittal on tho last
assault upon the seaodd men bar a proesootiqm for the murder
of the other man. 880 also the 0888 or Kelly v. State (Tes.
Cr. Rap.) 68 s. h'.$16, where the erldsnoe ohowed that appel-
lant, grabhad hid pistol and fired twiae jpst a8 rapl4lJ a8
he oould,";and kflld       tro brother8  in the 6a+~edffiiaultr,
Ba leadeb former aa uittal        of kl~liug ona &n the ,trlal for
lcilP ing the other. 8he court held thrtthr plea aoul& pot b8
8u8taineU by tk:oevidence, broawe it showed it ~88 qot on8
8at OS miltion       on the part oi the eppellant, but two 8hot8,
two 8eparate      and dirtinot   iatsntioar,   two aot.8,   two rolition8,
oo~tmQoraneou8.

      Owens the result8 to differant fuUvlQual8 mm      brou@t
about by a ein~le wrongful aat, a8 a eingle @hot or blow, how-
ever, the ease8 are in oonfliat ,a880 whether 8rpTato     offenees
or only CUM offense was oomitb8d.     6on1aoaae8 hare bold that
there am not reparate   offenaeo where tharo is but 8 ain@     sot,
men though two or more pmnoz~ are l888ulted or killed thereby.
&ma of tha8e aa8e8 80 holding do 80 upon the ground that under
8ueb olraum8taaaea  thora ir a eirylo wrongful or etlmlM1 intent
and therefore there oannot be soreral proe8outlon8    without Ini
?rlngeamnt ti the rule amln8t   double jeopardy.    Othrr aourt8,
houera, have pointed out t&t the oharge8 8n& srldsnce upon
the two pro8eoationr invo lving lc lseult upon or mW%er of two
different person8 under mmh aireumatanaei     are not ldsntloal 80
a8 to areatsiclenti%yof ofiene88 within the rule relating to
doubti j@mpardy.
       From Bishop’s   ibork on Criainal Law,~ (9th Mftion,          1963)
Ye&ion      1061, we puote as followsr
            *i%hsrt, the same blow wourd8 or kills two'mea,
       itiis oompetent for the pleader to abnrge it'a8
       inflicted on the two; fa:other wordy. the proseaut-
    1~ power may, if it p14b848, treat it as one
    orfence. but the ladiotment will be bpually good
    if ft alls:resthe beatlq or killing of one of them.
    Should the probecutor ohoose the letter form, there
    is euthorltg for saying that a jeopardy for the sat
    viewed as a battery or homiolde of one of the men
    will bar ah inQiatment fur it 18 an offencb to the
    othbrj ant? thbrb 18 other authority that till not.
    Obviously there i8 8 Qlfterrrnoebetween 01&evolition
    and one tranaaatlon. Cn a view of our oombinsd
    authoritfer thbm is little room for denial that In
    om transeation a pereon nag aomit dirtinct offenoer
    of assault or homiolde upon blr~erbnt pereona, and be
    sbparatbly puniabed for baeh.    hat if one by a lindb
    roli,tionahauld aisobargb into a oolyrbgation of peo-
    p18   a fir4-ar~ loaded titi pbaa iOr ahot, ah& bbOh
    of rifty Qiftbreht person6 8hou~1Qbb hit by a pea,
    It would bs rtutling to affira that hr oould bb
    punioh8t¶for a88aUlt and battery fifty timO8, and
    onab for Qirturbing the meeting.    Cbrtainly It would
    violate   the spirit if not the lettet, of our
    'twlae-in-Jeopardy1 gu4raaty; and bvbry   proriston
    for the 4484 of pereons aaauabd of orlmb la, to be
    intbrprbted liberally, a8 extending to oa8ea within
    its spirit, whether within the letter or not.*
     our examination of the aam   on this paint in Texa8 and
In other juri8QIctioa8 indioetes that the Qitfer~ob  in the
oonalu81cne rbaahod by the various oesea ia brought about
largely on the gueation or raat 88 to whether th8 $bnt   ot
the Q4f@mhEt was 814310 or pGra1.
     The leading OaBb in Terar upon this point 18 Spannall v.
Litate,20% S. V+.SW, where the defendant lntent;o;~~tohot
end killed one Butler in allse;edaelf-defensb.
fired et Sutler lcilletl
                       Che'Qbfbndast'a own ar4 at the amib
tiEab. l'hbkilling of the wifb was apparently unintended. Trio
inQictn;entswere returned against the Qbfendant, one for killing
hib wife onathe other for the killing of fiutler. The defendant
wee fir& tried upon the indictment for the killing of his wife.
%ie~oaae was tried on the theory that, if the QbfenQ8nt shot
Butler in jurti?iabla self-defense, then ha was not guilty of
the r;iurder
           for the acoidsntal nhootia$ of his wife, and rlae
versa. He waa soquitteQ upon the oheZ$e of killing hi8 Wife,
his noquittal was pleabed in bar of the further proaboution of
the ohnr,gbof murdel:a8 to sutlbf, and the court of Criminal
irppbeleheld that the failure of tbb trial court to adarit
                                                                318



t:on.iirnestGulnn, page 6


evldenoe end submit to the jury the lsausr raised by the plea
of former aOqu5.ttalrequired IIreverse1 OS the judgment of
the convlotion of the znurderof butler. ;Eequote Prom the
court's opinion as followst
           "If he shot at Butler and in the same aot
    killed tis. Ypennell unintentionally,    his guilt
     o r b .t~~o enee
                   o f laoh of the honrioidesrvouldde-
     pend on vease, supra,
where the question oi the ldentll;yof the act and volition
resulting In two injurler was ralrod on a plea 0r former
acquittal. In the Cook ease, the defendant rlred two shots in
rapid euooesslon at one person, one of the shots killing a
third person. A plea of'former aoqufttal of assault with in-
temt to muxder the person et w&ola the shots were fired was 0on-
eldered a bar to a proseaution ror the murder of suoh third per-
son, the court st&ting that where there is one act, one intent,
ow volition, as is svidenosd  by the testimony of the aseailant
in this ease, then the arsallant oannot be oonvioted upon an aOt,
intent and volition ior which be has bean previously aoquitted.
     Thet the Texas oases put the stress on singlenssa of
intent, In determining whether one or several of'ieneeshave
Zen. &nest Cuinn, page 9


been ooannlttsdIn thfs type of oase, is further illustrated
in the court’s opinion In the Spanneil ease, from rhioh we
quote    at   page 359   as follmwt

              "Le do not understand the Ashton Case, 31
        ,i'ax.ir. ::.480, 21 5. 6. 48, the Augurtine Case,
        41 Tex. Cr. B. E9, 52 6. Zt.79, 96 ASI.iit.Rap.
        765, and the Keaton Case, 41 Tex. Cr. R, 639, 59 S.
        II.1125, a8 vary1.q from this riew. In eaoh of them
        tla plea was denied upon the gmund that the two
        homiuldes xere the result of aegerreteaofa, but the
        prlzclple oontrolllng them la thus stated lo the
        hshton ease, suprt;:
               * 'The tnre test in auah ocsee must be that, if
        the lntant to kill the one i
        ald existing uistfnut rma an
        btentiOX    to kill the other. th t     ot   annot
        ocnstitute a ~ai~leOffen$O." (&&e~s~or:n~ ours)
     Both the Spannell and the Cook aaaea were reveraed booauao
of the failure to aubmlt to the jury a plea of iommr aoqulttal.
The court in bhe Cook ease observed that the rule In reiorenoa
to pleas of this kind is, that if the plea ahowe upon ita faoe
that they are diff~eranttranaactlons, Independent of and not
oonneated with eaoh other, then It 18 proper for the court to
a+uatalnthe itate's aotlon to strike out the plea. tit If tha
plea presents a question of fact, then It la a question ror,the
jury, MU not for the,aourt. In other worda, tht'ruls to bo
deduoed iromth~as two o%aea le that where the ofrensea oharged
in ~differantindlotmants or informations are ao dlverae aa not
to admit of proof that they are the name, the aourt may diolde
the Issue without submitting It to the jury.
       The facts submitted by you present the question or whether
only one or severe1 offensss are oommltte8 tiere two or taori
persons are Injured or killed aa the result tf the I la
naglitzeroe  of defendant, without any intent on his @-EC0
                                                     par
oauae-any injury.
     LB &ve b,:enunable to find any I'erusaasea in which this
apeciilo quratlon has been paaaed on by the Court of Criseinal
bpgeala. In other jurladlotiana there 5.sa dlreat contliot on
this point.
     xs under the raota submitted, those oases usually arise
out of the deetn or Injury of twa or more pereons oauae& by the
negligent operation or the dsiendant*s autcaob?le. In State
Hon. hrnsst icuinn,p~ee 8


Y. Fred1 nd, (Finn.) 273 X. yi.363, the defendant*r oar oollfded
with another c.&ron a public hi way resulting in the death of
tW0 p8r6OR8 in th.8Other USr. R 8 defendant was oharged In
each of two indiotmenta with murder In the third dogma, on8
of Said indictments being baaed on the death of one of Said
pbsaeqxcn.   Lrneet Quinn, peg8 9


       to state my views. Lt must be borne in mind that
       under the rule &ixmunoSd in tid.8 aeS8 a oitison  nmy
       be tried en ind8fiUitS number of time for the
       Bfme orininel aot until 6 jury ie finally found
       vrhlct~511 recder a verdlot  eU5tSbl8 to the proaeou-
       Mon.   'inder this rule, if a gr0aaiy negligent sot
       shoal@ result In a larC;e tMIb8r of deaths, the ds-
       fendant might be tried as many different times as
       there wn?e d8athS Involved.   hen though jury after
       jury might find that ha had not been groaaly neg-
       li&eat, ha could be oC5p811od to return again
       and again to stand trial on thle one point, wfiioh
       ia the g5at of the 0aaa.
             "The ori~noinvolved 58 a sLn@e offense
       againat the pea08 and d5gnltJrof the ?a0 la-4.S.
       the ractieas drivin$ of an automobile. 8h5a is an
       off8nSS under the %otor Vohlale not whether or not
       any one la injured   or killed.   This idantiaal
       offane8--l.o., re0k1888 dr5v5ng-+*o0moa iavoluntuy
       mimalaughtar by virtue of th8 Crlminel Coda end
       rogardloaa of any intent of tho dofondmt, if one or
       more parsons are killed    and no matter how nany or
       how fow are killed. The dofonastt n8od hovo no
       o&&ml     intent  of may kind, as the roauxlt of tha
       clot,rather than tho Sntont, Ia what dotorminss tho
       oharaotor  of the Crlmo, amI that aharaotsr la ffxed
       by the happening of 080 doSth or memy fromtho
       o-8 W#t.
            "Th5S he6 bean 80 doflaltoly held in So mmy
       oases in other otatoa 88 to make MY revla of the
       authorltioo in th58 d5arontlng opinion entlroly
       unaoa8asary. Some of thoar aeaoa are r*f*rro4 to
       in the majority opinion and no offort 58 medo to
       dist5ngUlSh them, nor aen they be suuaosaefully dir-
       tingulshed. bony of tho eases roforrod to In the
       opinion are Suah as involvo intentional aota on tho
       part of the dofondant and, therefore, Set in point,
       Tho Wnnaaota oaa~oroiiod upon ha8 boon aororaly
       ~rltloisod and,~fn my opinion, runs contrary to tha
       bettor r8SSOaing;Of the 0OUrtS Of JS4myOthor Stator.
            *It la rayv5a that thir opinion dsfinltoly
       tmpafrs that provieion of the Constitution upon
       ublch the dofendont rellea. Under thlm rulo IIde-
       fend-t would bo subjectid  to being put in jeopardy,
                                                                   ..T




                                                                         322


xonr xrnsstcuinn, page19

      not only twice but many times, r0r on6 crimind aat.
      T&i8 i8 not OR& OontrsX'yto OUT con6titution but
      Op&llW88iVcl   t0 6ky p6r8On6l   86Zl86 Of jU8tiUO. It is to
      be hoped tht        the ~Uprslos Court of th8 Units@ Stat66
      Will 8otiti6L4t&4 OOO46ion to 146k4an authoritstirs
      &Oi8iOll On th18 iBQO~tUit QU4OtiOR. Th4 4Ourt8 Of
      MfmO8Ot6, Oklshoms apd now of 1111no18, have rangsd
      til4l4661V4~ in Oppo8itiUClto the older 1iO4 Or Oa868
      whioh appear to m to hare been bottmr de~idud.~
     /
      The 0964 of ?sople v'.E&r (N. Y,) l$l H. E. 64, 6lthayrh
not sn lutmobile oolli6ion 0466, 16 sn iE6trUOtit4 0660 u3on
this subjinot. It involved the prosooution or th4 drreaumt on
a oharge or marulaughter ror wrongtu3.l.j 3ausSqg the doa?& of
tan perrons 66 the result of a rir4, *ioh the dofsn&at 6h0ilia
hare &VOldud a8 allsg4d. ‘%I. dSfSnd6nt ~66 ahu(ed Wit& 60&i-
   n64 in fsilin(lto install a 676ta ot sutosmtla sprfnlrlars
!z the building wher6 the rim ooourr&              All the doaths rssulto6
fI’OS th4 I-       06U8..    'fh6 QU66tiOn  pr666nt6d  for the Oon8idU6-
tiOCCOr th4 60-t ~66 rh6tbsX it ,lBVoiV466 Sln(610Ofrs~SS
X68titill(( in the be&h airtea p4r8OIl6or Whsth8r the d4ilmdant
U    6Utlty Of tallOf~6C8~46. Th4 olreumtsases of the duth
in the various oases pro t&mtiorl.             Th4 trial eouxt bsui that
t4n Off4ll6.8W4X’4 pr68Mted.          9!hi8 holding ~86 rrVU64d   by the
"i;,~;.r~A&q?wlS, whit& hold thet only I Sin&c @ii.a64 ~66
         .   The oourt     r&&r




     dir~otlortor the court 6nd ten Separ&te trials
     on ths oharge of nnnofirughtu, all growing out
     of tha railuro of the:nlator8  to inrtall st&
     6UtCmati4 SQriUklOr 6y8t4m iA th8 bUildill&       in QU46-
     t-ion, would be eontl’6ry to the 8tiltUt4.     ‘iku4 it
     16 that ton indictffi4lCt8
                             sre not imolred~in this
     osee; rtill the principle hem4 assUt4d    .i8 ths
     amae. Thor4 18 no preton8e that reJmtor6    had any
     int4nt in fact to somalt ths arka    0r nan418ughtu.
     The ell~ad criarrwar s66id6ntal sn4 inrolunts~~
     not the result of sn attimstire,intsntionsl sot,
     but the r48ult of mgU@ent   isiluro to sot,"
      wnderscoring       ours)
&U.I. &RO8t    &d.U?l, p4$4 11



     The n4,5lig4noeof tlieaeredent is the giatior the offens
of eg@aveted eesault with an automobi.14(Gmjerdo v. Stat4,
Tex. Cr. xpye., 139 3. iii.fed) a6! end eleo or the 0ri4o44 0r
y~Qar&ho$.olds.       (kenelee v. ;Jtato,i'sx.Cr. "Poe., 87 3.X.
            she defense of contributory negligence Is hot avail-
eb18 to sither a prosecution ior aggravated esrreultwit& eu
automobile (&iejsrdo  V. stats, supre) or us leant homioids.
(Stov4r v. Stats, T4x. Cr. Xep., 104 5. W. a'&I) 48).
      Whlls you a0 riot8tat4 in your 8Ubtis8iOh 0r the feOt8
that D in aharg4d iu both inrOITIdiOn8 with th4 id4ntioal
Il4&$8RC4,   ~4 pr44Ume rroa four ebla brief that woh i6 ths
b484 and beas our opinion  on that prumiae,

     Negligent homioide OM8i8t8 in tha doim of an aOt,       law-
ful or uhlewful, in a carole88 or ne.gU@nt   mnnbr, wh4n     there
18 6ppar4nt deugm of ceueing ths dwth oi so614cm, but        with no
appsrent int6htion to hill. fiarfi4ldf. 6t8t4 (Ter. Cr.       App8.)
4s 8. u. (Bd) 106. .%44 a180 Arts. 18=-18d3,   V.A.P.C.

     Artiole Xl49 or V4rnoag8    Annoteb44 P46al Cod4 m&de    68
fO1k6wSt                                   ,.
                                            ~,~
          w any arivsr or operator or e mnotw r8hiole
     or motoroyola ahall wi&fully or with n4gligen64, as
     18 d6fined fn tha Psnal Cod6 or this Stats in th6
     title and ohapter on negligent homiaido, 46llido with
     or Ceu44 injury less than death to anr other perron h6
     6bll  be h4lU guilty Of e$greTatdd e886Ult, and, Upon
     oohriotion,'8hell bs punlrh6d by fine not 1486 th6n
     !lbntpriro (&3a.q0) Dollars, nor mm4 than On4 Thou-
     88M ($l,OOO.OO) YolLer8, or by imj?ri8o!ku6htin jail
     not 1488 than on4 month nor more then two 14838, or by
     both suah tine end impri8on64nt~ Un1686 such iUjUri46
     remult in dsclth,in whiah svont tha driver or OBesator
     or any motor tshlola or motoroyol4'6nall bo-dsalt with
     undur the general law or homloi46.W
     Artiole   1633 of v4rnon*o Annotatd   Penal   C6do r8ed8 a6
r0iio#4t
          T%e went of proper oaro anb oaution dirtlnguishss
     this off4n84 from erau6ebls homiold4. Th4 dogr44 0r
     oere end caution io eqoh a8 a IEN&of ordinary prullenao
     would use under like CiXOiU#t&We8."
                                                                          :”.‘.. 324


Hon.   wriest   Oulnn,    pap* la



     Thle artiole ooaetltute~ a definition of "n~gligeno*~
epplic::bleto proaeoutiona, both for aggravmted a88ault dth
an automobile and for negligent homfclde.           State, 47
J. a. (24) 320; Guajardo Y, State, 139 3. O;?z)v&.
       Under the faots here involred, I,was aequftted of the of-
fense of aggravated asmmilt with an automobllo on A. By vlrttm
of such rerdiot, the jury naoeasarfly   found that D wm not
na~ligsnt. Negllgenes is not 0nl.y.amxterlal.elmeat of oald
offenee   but the nist theroof.  If the %dste nhould now bo yes-


to a seoond promoution for tim muma material isrua - hli
nepligenocs- for which he had onoe before been proseouted and
aoQulttr4.
     lFmm OILI?
              study ol the prinoiplss amounted by the Tbxao
oaeoa, we are lead to the conolu+kon that where the prinoiple
slemnt of the ftrst information or indictmclnt ia al80 the
prlnaiple +.lenmntof the ssoond ihformxtlon OS,lndiotmmt,
the *two offense8w are identlool aab an aoquittal on the trial
or the flret will bar a submrpent proseoutlon OIJthe soaond.
     Chile the oiisnao of aggrevated aaaault ~4th a rotor
mhiola and the oiPcn8e of negligent hodaide are dliibrat
orfemm    13name they differ only tn lmmati3rialalle4satlonn.
          0th predloated on tta identioal criminal act or
They are iv----*
omfsrion - the nrgllgenae ct the defendant.
      Thoaa Juriedlotiona, suoh aa IlPlnoia, wLiah hold that
when two or mme peraons are injured    by a single erlminal not,
them are aim many separate   and diatlnot offense@ ati them an
persona injured by the unlawful eat, baes their ~onolusioiu
on the propoaitlon that all the iaobs oharged in #aOh is@206-
mat must be the mame. %y       hold that the faot that tha nam#
of the injured perrono are d~fiermt in the two indiotmnt8
makes them separate otfw~~er. To tllustrato this strained and
teohdoel   view, we puote from the majority opinion in the
Illinoie ease of People v. Allen, supre, es followms
             “Cor;ld a jury in the former ease, which 8li6raad
       the manslaughter of Ray Duraa, have returned e verdlet
       for tho manslaughter of Charlea Klalter? In indietment6
       for ofiensee      against    permona   or property   Oha nnme af
        the per&m injured nwt be rtated, if known. 'Phe
        neaes8ity ior otstbg  thb natee6f thb per6on injWbd
       ~5.sto enable the defendant ta plead elthsr a forBier
     Eon. lirnnatGulnn, pane 19

1~
            aoqultt6l or contiotfon in oaae of a second prosbeau-
            tion by the s8me orrense. . . an 800u644 cannot be
            tried for the rnsneleughtsr of any othar person than
            the on4 ch6rc44by the indiotmcnt upon Maioh he is
            thon being triad. . . In order fcr on4 proseo2tion
            to be a bar to another, it la not sufflolent to ahow'
            tbst thn aot is the some, but it muat bo shown that
            the orrenae, elao, la ths aamo in law and in :aot.*
          That this line of reasoning is not followe6 in Texas ia
     e6tabliah4d by the Bpannoll oea4 and nnny other ~~~86 eaabaa
     In Texas it ia required only that the orime must be the 04mo
     thoui& Oh4 pleadings airier in isunt4r~ir%uuatanoea.       The
     aama ofienea meana th4 l&ntieal orimin81 act or odaafon;
     not th4 same offense   eo nomine or oae of the am nature.
     18 Tsx. Jur. p. 855.
          The oiienaea are not the same when 84garate offbna~eeali-
     fering in s.thelr    elemsnta are aet cut In tha ln&lotmmt, al-
     thongb they'r%riasrrom the aam transaction. 12 Tax. Jur. ?&ST.
     Thie ia illuotrated by the reoant Texas oaae of Powall v. Stat.,
     14 s. 7,. (2d) 094, where It we4 held that tha aoquittal of a
     motorist proaeouted for murder for striking a pea4striaa
     414 not under a plea of forner aoqulttal bar a proneoution
     ror falling to stop an6 r4nder aid to th4 p4daatrian, sin06
     the motorist oould be both innooent of nurder and guilty of
     not stoppiw,    The ooust here eonadd   that the kfllfng of
     the padaatrlan and,the aerand6nt~6 failure to atop ana render
     aid ocourrud at or ebout the came tim.
          bishop on Critinsl l.4~(9th Edition, 192S) aeetlon 3051,
     atetea a6 followat
                   *Justprlnoipl4 acoma to auatalnthe follow-
            ing:   They (oftenaaa) are not the aame when . . .
            (78)esoh Indictment aete out an offenee  aifr6rhg
            in ali  its elementtafrom that In tha oth4r, though
            botE4late    to one transaotlon. . .e
           Ti;osejurisdiction6 following t&e view 4xpreeaed in th4
     majority   OpiniOA of the Illinois 0634, in negligenoe oaaaa,
     apparently   look at the result6 of the offense rattierthan at
     the orfsnse   itself.  Aem       the opinion that such a view is
     incompatible Sith the spirit of the oomtitutlonal guaranty.
          As rtated by Biahop'a Criminal Lew at page 886, "the rbal
     thing punishable theraforo ia valid Oarolea&na6a~” It ia thl6
     oer4l4asneea - negl$.g4nae- that la mad4 crimind. in tha Tua4
      Code releting to negligent homiaiae and aggrevba    esseult
      with an automobile. &hi10 we ham found no ‘kar oaae imolr-
      ing a negligenoe toaa suoh a8 premmtsd by the taots here
      involved, we construe the Gsa8 oalem, on the general QUO@-
      tion, aa oorslittedto the view that only one oSf*nse ia oom-
      n;ttt0awhere scveral pereons are frqjured or killed by the sin~la
      ne&l(yent act OS the dofondant.
           You era, therefore, rerprotfully adrieoa that it ie t:lo
      opinion or this Department that, under the taot8 rtatod, D
      may euooeaetully ralss the plea of former eoqul'ttel.

*la


      FIi-c',':
            AS? IXAh'T
      ATT~iU1EY CX!%L;KAL         w

      EPIA